Citation Nr: 0118177	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-01 781	)	DATE
	)
	)



THE ISSUE

Whether a November 1984 decision of the Board of Veterans' 
Appeals, which denied entitlement to service connection for 
carcinoma of the right testis, claimed as due to exposure to 
Agent Orange during service, should be revised or reversed on 
the grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel





INTRODUCTION

The moving party is a veteran who served on active duty from 
January 1965 to January 1969.  Service in Vietnam is 
indicated by the evidence of record.

In November 1984, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for carcinoma of the 
right testis, claimed as due to exposure to Agent Orange 
during service.

In January 2001, the moving party submitted a motion to 
revise the Board's November 1984 decision on the basis that 
it contained clear and unmistakable error (CUE).  The Board 
subsequently wrote to the veteran and informed him of the 
appropriate laws and regulations relating to CUE requests.  
The Board advised the veteran to review these rules in order 
to decide how best to present his case.  Thereafter, the 
veteran's accredited representative submitted an Appellant's 
Brief, in which it set forth additional argument in support 
of the moving party's motion.

The Board notes that, in an August 2000 rating decision, the 
RO granted service connection for the residuals of a right 
orchiectomy, claimed as secondary to the residuals of a left 
orchiectomy.  The RO then granted a combined 30 percent 
evaluation for bilateral orchiectomy, and assigned an 
effective date of March 16, 2000.  The veteran subsequently 
submitted a timely Notice of Disagreement regarding the 
effective date assigned, and, in January 2001, the RO 
responded by issuing a Statement of the Case.  To the Board's 
knowledge, the veteran has not submitted a Substantive Appeal 
(VA Form 9) regarding the issue of entitlement to an earlier 
effective date for the grant of service connection for the 
residuals of a right orchiectomy.



FINDINGS OF FACT

1.  In November 1984, the Board granted entitlement to 
service connection for carcinoma of the left testis, claimed 
as due to exposure to Agent Orange during service.

2.  In its November 1984 decision, the Board denied 
entitlement to service connection for carcinoma of the right 
testis, claimed as due to exposure to Agent Orange during 
service.

3.  In its November 1984 decision, the Board correctly 
applied the existing statutes and regulations, and its 
conclusions were consistent with and supported by the 
evidence then of record.


CONCLUSION OF LAW

The Board's November 1984 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 
C.F.R. §§ 20.1400-1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This new statute 
addresses notification requirements in VA claims, and VA's 
duty to assist claimants in the development of claims, such 
as by securing additional records, affording medical 
examinations to claimants, etc.  The VCAA does not expressly 
indicate whether its provisions apply to motions alleging CUE 
in prior final decisions of the Board.  Therefore, we must 
now address that issue in the first instance.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Given the nature of a motion to revise an earlier decision 
based upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since the evaluation 
of such a motion is based upon the record as it was 
constituted at the time of the decision as to which revision 
is sought.  As to procedure, the Board advised the veteran as 
to the appropriate laws and regulations relating to CUE 
requests.  In addition, it is clear, from a reading of the 
March 2001 Appellant's Brief, that the veteran's accredited 
representative was well aware of the pertinent legal criteria 
to be considered in determining whether a prior decision was 
based upon CUE.  Considering the foregoing, the Board holds 
that the provisions of the VCAA are inapplicable to the 
instant case.  Moreover, even if the VCAA were held to be 
applicable to this matter, we find that any requirements of 
the VCAA have been fully satisfied, and no further action is 
necessary by the Board to ensure compliance with this law.  

Analysis

In March 1982, the veteran (the moving party in the present 
matter) filed a claim of entitlement to service connection 
for carcinoma of both testicles.  He contended that the 
carcinoma developed as a result of exposure to Agent Orange 
during service.  In support of his claim, the veteran 
submitted private treatment records showing that he underwent 
a left orchiectomy in May 1970 and a right radical 
orchiectomy in April 1977.

In its November 1984 decision, the Board granted service 
connection for carcinoma of the left testis, claimed as due 
to exposure to Agent Orange during service.  In essence, the 
Board determined that there was medical evidence of record, 
in the form of private treatment records, showing that the 
veteran's carcinoma of the left testis had manifested within 
one year of his separation from active military service.

Also in the November 1984 decision, the Board denied service 
connection for carcinoma of the right testis, claimed as due 
to exposure to Agent Orange during service.  After reviewing 
the record, the Board concluded that the first evidence of 
carcinoma in the right testis did not appear until eight 
years following the veteran's separation from service.  The 
Board further concluded that there was no etiological 
relationship between the veteran's carcinoma in the left 
testis and his carcinoma in the right testis.  In reaching 
this conclusion, the Board found that the medical evidence 
demonstrated that his carcinoma of the left testis had not 
metastasized to his right testis.

In addition, since there was an assertion that the veteran's 
right testicular cancer might have been caused by exposure to 
Agent Orange during the veteran's service in Vietnam, the 
Board addressed that issue in its November 1984 decision.  In 
essence, the Board determined that there was no evidence of 
record to establish a causal link or association between 
exposure to Agent Orange and any particular claimed 
malignancy which the veteran had later developed.

As noted above, the veteran is seeking revision of the 
Board's 1984 decision.  In his January 2001 motion, he 
contended that the Board committed CUE by failing to obtain a 
medical opinion addressing whether a relationship existed 
between his carcinoma of the right testis and his carcinoma 
of the left testis.  In addition, it appears that the veteran 
has pointed to the Agent Orange Act of 1991, Public Law No. 
102-4, § 2, 105 Stat. 11 (1991), which created a presumption 
of service connection for diseases determined to be 
associated with herbicide exposure, in support of his claim 
that CUE existed in the Board's November 1984 decision.

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (2000), relates to what 
constitutes CUE and what does not, and provides as follows:

(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either 
the correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to be part 
of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's 
adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear 
that a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of 
evidence. A disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in the 
interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the United States Court of Appeals for Veterans Claims.  More 
specifically, it was observed that Congress intended that the 
Department of Veterans Affairs adopt the Court's 
interpretation of the term "clear and unmistakable error."  
Indeed, as was discussed in the notice of proposed 
rulemaking, 63 Fed. Reg. 27,534, 27,536 (1998), the sponsor 
of the bill which became the statute specifically noted that 
the bill would "not alter the standard for evaluation of 
claims of [CUE]."  143 Cong. Rec. H1567, H1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance, as to the existence of clear and 
unmistakable error in prior Board decisions, based upon years 
of prior Court decisions regarding CUE, , such as Fugo v. 
Brown, 6 Vet.App. 40 (1993).  As has been stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or 
the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time for 
the prior adjudication in question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE denotes "errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The Board also notes that 38 C.F.R. § 20.1404 (2000), in 
pertinent part, requires the following with regard to any 
motion for CUE:

(a)  General.  A motion for revision of a decision 
based on clear and unmistakable error must be in 
writing, and must be signed by the moving party or 
that party's representative.  The motion must 
include the name of the veteran; the name of the 
moving party if other than the veteran; the 
applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If 
the applicable decision involved more than one 
issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion 
pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this 
subpart.

(b)  Specific Allegations Required.  The motion 
must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual 
basis for such allegations, and why the result 
would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due 
process, or any other general, non-specific 
allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth 
in this paragraph shall be denied.

The U.S. Court of Appeals for the Federal Circuit recently 
decided a case in which VA's regulations on Revision of 
Decisions on Grounds of Clear and Unmistakable Error, 38 
C.F.R. Part 20, Subpart O, were challenged.  Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  
In that decision, the Federal Circuit Court upheld the 
validity of all the challenged rules except for the above 
quoted section 20.1404(b).  Specifically, the Court concluded 
as follows:

We hold that CUE Rule 1404(b) (codified at 38 
C.F.R. § 20.1404(b)) is invalid because, in 
conjunction with the CUE Rule 1409(c) (codified at 
38 C.F.R. § 20.1409(c)), it operates to prevent 
Board review of any CUE claim that is the subject 
of a motion that is denied for failure to comply 
with the pleading requirements of Rule 1404(b).  
That is contrary to the requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by 
the Board on the merits."  However, we hold that 
the other rules challenged by Petitioners are 
consistent with title 38 of the United States Code, 
and are not arbitrary, capricious, or abuses of 
discretion.  We also hold that none of the 
challenged rules were adopted in a defective 
rulemaking process.

Id. at 704.  It appears that the Court was most concerned 
with the last sentence of Rule 1404(b), requiring denial of a 
motion which is not compliant with the pleading requirements 
therein, thus leading to a final denial which is not decided 
on the merits.  Id. at 699, 702 n.8.  In the present case, 
the Board is addressing the veteran's motion on the merits, 
under 38 C.F.R. § 20.1405 (2000), consistent with the Federal 
Circuit's decision in DAV v. Gober, supra.  That regulation 
provides, in pertinent part, as follows:

(g)  Decision.  The decision of the Board on a 
motion will be in writing.  The decision will 
include separately stated findings of fact and 
conclusions of law on all material questions of 
fact and law presented on the record, the reasons 
or bases for those findings and conclusions, and an 
order granting or denying the motion.

(Authority: 38 U.S.C. 501(a), 7104(d), 7111)

In this case, the veteran has contended that the Board erred 
in its November 1984 decision by failing to comply with VA's 
duty to assist him in the development of his case.  
Specifically, he asserts that the Board erred by failing to 
obtain a medical opinion regarding the question of whether a 
relationship existed between his carcinoma of the right 
testis and his carcinoma of the left testis.  However, as 
indicated above, a failure to comply with VA's the duty to 
assist cannot constitute clear and unmistakable error.  38 
C.F.R. § 20.1403(d).  The Court has held, in Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994), that "VA's breach of 
the duty to assist cannot form a basis for a claim of CUE".  
The Court has also held that, when a CUE claim is based upon 
an asserted failure to provide an examination, "[t]here is 
no way of knowing what such an . . . examination would have 
yielded[,] . . . so it could not be concluded that it 'would 
have manifestly changed the outcome', Russell, [3 Vet. App. 
at 313]."  Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

The extensive judicial caselaw on the subject of CUE has 
taken into consideration the fact that the law relating to 
VA's development of evidence, and the respective 
responsibilities of the claimant and the Agency in producing 
and submitting such evdence, has evolved over the years.  An 
example is the VCAA, discussed above, which amended the law 
with respect to VA's duty to assist claimants in generating 
medical opinion evidence.  However, as the Court held in 
Caffrey, supra, the retrospective review of a prior final 
decision cannot create evidence that was not secured or 
generated at that remote time.  Thus, even assuming that the 
Board should have obtained the medical opinion in question, 
the Board's failure to do so at the time of the November 1984 
decision cannot constitute CUE.

As noted above, it appears that the veteran has pointed to 
the Agent Orange Act of 1991, in support of his claim that 
CUE existed in the Board's November 1984 decision.  In this 
regard, the Board must reiterate that review for CUE in a 
prior Board decision can only be based upon the law that 
existed when that decision was made.  38 C.F.R. § 20.1403(b).  
Thus, any change in the law that occurred after the November 
1984 decision, such as the Agent Orange Act of 1991, is 
immaterial to a CUE discussion.

In conclusion, the Board finds that the moving party in this 
case has not set forth specific allegations of error, either 
of fact or of law, in the November 1984 decision by the 
Board, sufficient to establish CUE in that decision.  Failing 
that, the motion to revise or reverse the Board's November 
1984 decision to deny service connection for carcinoma of the 
right testis must be denied.


ORDER

The motion for revision of the November 1984 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



